DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HWANG et al (U.S. Pub. No. 2020/0120642 A1).


As per claims 6, 11 and 12 Hwang disclosed a radio communication method in a terminal, the radio communication method comprising:
{ Bandwidth parts which may be used together (i.e., bandwidth parts which may be dynamically changed to one DCI (Downlink Control Information) size)), among the configured bandwidth parts, may be configured as a bandwidth part group for the UE, and it may be assumed that a bit size of a resource allocation field in the bandwidth part group is determined according to a size of a largest resource allocation field in each bandwidth part group}, a number of which is derived based on a bandwidth of an uplink bandwidth part (paragraph.86) { In uplink, up to four uplink bandwidth parts may be configured for the UE, but only one uplink bandwidth part may be activated at a given time.  The UE does not transmit a PUSCH, a PUCCH, or the like, in any uplink bandwidth part other than the activated uplink bandwidth part}; and
controlling intra-slot frequency hopping of an uplink shared channel based on a frequency offset (paragraphs. 224 and 225) {Offset may be indicated in a DCI. An offset value set for each bandwidth part, or configured by setting a hopping region by a parameter (e.g., set by 1/N, 2/N, . . . (N−1)/N multiple of the hopping region} indicated by using the predetermined bits (paragraph143) {Predetermined bits being utilized}  in the downlink control information (paragraph.221 and 226) {The hopping interval in the time domain may be configured to a fixed form (e.g., divided based on a middle point in a slot or a space between seventh and eighth symbols) in consideration of multiplexing between a plurality of terminals.  More characteristically, the hopping interval in the time domain may be configured by higher layer signaling (e.g., at least one of PBCH, RMSI, and RRC) and/or in the DCI in consideration of multiplexing between the PDSCH or the PUSCH (Physical Uplink Shared Channel) different in the number of configuration symbols.  In the case of performing non-slot-based scheduling, intra-slot frequency hopping may be applied and hopping may not be performed in the non-slot interval}.

As per claim 7 Hwang disclosed the terminal according to claim 6, wherein the processor also controls the intra-slot frequency hopping based on a frequency resource for the uplink shared channel derived by using bits other than the predetermined bits of a predetermined field in the downlink control information (paragraph. 221 and 225) {Plurality of the offsets may be configured semi-statically, and a final application value may be indicated in a DCI}.

As per claim 8 Hwang disclosed the terminal according to claim 6, wherein the frequency offset is a frequency offset in resource blocks between a first hop and a second hop (paragraph.224) { The offset may be a value signaled/configured by higher layer signaling in a cell specific manner, an offset value set for each bandwidth part, or 
configured by setting a hopping region by a parameter (e.g., set by 1/N, 2/N, .  
. . (N-1)/N multiple of the hopping region}.

As per claim 9 Hwang disclosed the terminal according to claim 6, wherein the number of bits of the predetermined bits is 1 or 2 (paragraph.143).

    PNG
    media_image1.png
    145
    396
    media_image1.png
    Greyscale

As per claim 10 Hwang disclosed the terminal according to claim 6, further comprising a transmitter that transmits the uplink shared channel in a single slot or a plurality of slots (paragraphs.205 and 206) {The PUSCH may be scheduled over a plurality of slots through multi-slot aggregation}.

As per claim 13 Hwang disclosed the terminal according to claim 7, wherein the frequency offset is a frequency offset in resource blocks between a first hop and a second hop (paragraph.223) {The PUSCH or the PDSCH transmitted in the PRB N in the first hopping interval may be transmitted in the {(PRB N+offset) mod uplink bandwidth part bandwidth} in the second hopping interval.}.

As per claim 14 Hwang disclosed the terminal according to claim 7, wherein the number of bits of the predetermined bits is 1 or 2 (paragraph.144).

    PNG
    media_image2.png
    144
    394
    media_image2.png
    Greyscale

As per claim 15 Hwang disclosed the terminal according to claim 8, wherein the number of bits of the predetermined bits is 1 or 2 (paragraph.144).

As per claim 16 Hwang disclosed the terminal according to claim 7, further comprising a transmitter that transmits the uplink shared channel in a single slot or a plurality of slots (paragraphs. 205 and 206) {The PUSCH may be scheduled over a plurality of slots through multi-slot aggregation}. 

As per claim 17 Hwang disclosed the terminal according to claim 8, further comprising a transmitter that transmits the uplink shared channel in a single slot or a plurality of slots (paragraph.206).

    PNG
    media_image3.png
    219
    395
    media_image3.png
    Greyscale


As per claim 18 Hwang disclosed the terminal according to claim 9, further comprising a transmitter that transmits the uplink shared channel in a single slot or a plurality of slots (paragraphs. 205 and 206) {The PUSCH may be scheduled over a plurality of slots through multi-slot aggregation}

As per claim 19 Hwang disclosed a system comprising: a terminal comprising: a receiver that receives downlink control information that includes predetermined bits (Figure.1, paragraph.115) {Bandwidth parts which may be used together (i.e., bandwidth parts which may be dynamically changed to one DCI size), among the configured bandwidth parts, may be configured as a bandwidth part group for the UE, and it may be assumed that a bit size of a resource allocation field in the bandwidth part group is determined according to a size of a largest resource allocation field in each bandwidth part group}, a number of which is derived based on a bandwidth of an uplink bandwidth part (paragraph.86) { In uplink, up to four uplink bandwidth parts may be configured for the UE, but only one uplink bandwidth part may be activated at a given time.  The UE does not transmit a PUSCH, a PUCCH, or the like, in any uplink bandwidth part other than the activated uplink bandwidth part}; and 
a processor of the terminal that controls intra-slot frequency hopping of an uplink shared channel based on a frequency offset (paragraphs. 224 and 225) {Offset may be indicated in a DCI. An offset value set for each bandwidth part, or configured by setting a hopping region by a parameter (e.g., set by 1/N, 2/N, . . . (N−1)/N multiple of the hopping region} indicated by using the predetermined bits (paragraph143) {Predetermined bits being utilized}  in the downlink control information (paragraphs. 221 and 226) { The hopping interval in the time domain may be configured to a fixed form (e.g., divided based on a middle point in a slot or a space between seventh and eighth symbols) in consideration of multiplexing between a plurality of terminals.  More characteristically, the hopping interval in the time domain may be configured by higher layer signaling (e.g., at least one of PBCH, RMSI, and RRC) and/or in the DCI in consideration of multiplexing between the PDSCH or the PUSCH (Physical Uplink Shared Channel) different in the number of configuration symbols.  In the case of performing non-slot-based scheduling, intra-slot frequency hopping may be applied and hopping may not be performed in the non-slot interval. Processor is utilized by the disclosed method/system}, and
a radio base station comprising:
a transmitter that transmits downlink control information that includes predetermined bits (Figure.1, paragraph.115) {Bandwidth parts which may be used together (i.e., bandwidth parts which may be dynamically changed to one DCI (Downlink Control Information) size)), among the configured bandwidth parts, may be configured as a bandwidth part group for the UE, and it may be assumed that a bit size of a resource allocation field in the bandwidth part group is determined according to a size of a largest resource allocation field in each bandwidth part group}, a number of which is derived based on a bandwidth of an uplink bandwidth part (paragraph.86) { In uplink, up to four uplink bandwidth parts may be configured for the UE, but only one uplink bandwidth part may be activated at a given time.  The UE does not transmit a PUSCH, a PUCCH, or the like, in any uplink bandwidth part other than the activated uplink bandwidth part}; and 
a processor of the radio base station that controls a reception of an uplink shared channel to which intra-slot frequency hopping is applied based on a frequency offset (paragraphs. 224 and 225) indicated by using the predetermined bits in the downlink control information (paragraph. 221 and 226) {the hopping interval in the time domain may be configured to a fixed form (e.g., divided based on a middle point in a slot or a space between seventh and eighth symbols) in consideration of multiplexing between a plurality of terminals.  More characteristically, the hopping interval in the time domain may be configured by higher layer signaling (e.g., at least one of PBCH, RMSI, and RRC) and/or in the DCI in consideration of multiplexing between the PDSCH or the PUSCH (Physical Uplink Shared Channel) different in the number of configuration symbols.  In the case of performing non-slot-based scheduling, intra-slot frequency hopping may be applied and hopping may not be performed in the non-slot interval. Processor is utilized by the disclosed method/system}.

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
As to applicant’s comment, newly added independent claim 19 is a system claim that merely combines previously presented independent claims 6 (terminal comprising) and 12 (radio base station comprising) respectively. Examiner has addressed this claim in the office action.

Applicant on the first paragraph of page 7 argued that Prior art lacks any description of DCI size based on an uplink BWP as disclosed in claim 6. 

As to applicant’s argument, it seems that applicant is trying to point to the limitation, “receiving downlink control information that includes predetermined bits, a number of which is derived based on a bandwidth of an uplink bandwidth part” and arguing that prior art failed to disclose the limitation.
Examiner first argues that claims limitations are generic and therefore under Broadest Reasonable Interpretation interpreted broadly. For instance, “downlink control information” can be DCI.  Paragraphs115 of Hwang discloses that bandwidth parts which may be dynamically changed to one DCI size), among the configured bandwidth parts, may be configured as a bandwidth part group for the UE, and it may be assumed that a bit size of a resource allocation field in the bandwidth part group is determined according to a size of a largest resource allocation field in each bandwidth part group. Additionally in paragraph 122 of Hwang discloses that explicit bits may be used in DCI. In paragraph 143 Hwang further supports the teaching of “predetermined bits” in DCI. Hwang states “ [0143] DCI format 0_1 is used for scheduling a PUSCH in a single cell. DCI format 0_1 includes various fields, such as a carrier indicator (0 or 3 bits), a BWP indicator (0, 1, or 2 bits), frequency domain resource allocation (of which a bit number is determined based on a size of a frequency domain of an activated BWP), time domain resource allocation (0, 1, 2, 3, or 4 bits), a modulation and coding method (5 bits), a HARQ process number (4 bits), and the like”. Therefore Hwang clearly discloses the argued limitation.

Applicant on first paragraph of page 8 alleged that “Hwang merely discusses hopping in time domain which is different from intra-slot hopping”. 
As to applicant’s argument Hwang explicitly mentions that Inter-slot hopping being performed as cited in the office action. Additionally Hwang in paragraph 233 also mentions this teaching.
			
    PNG
    media_image4.png
    92
    394
    media_image4.png
    Greyscale

Therefore Hwang clearly disclosed the argued limitation.

Applicant on page argued that Hwang failed to disclose the limitation “controlling intra-slot frequency hopping of an uplink shared channel based on a frequency offset indicated by using the predetermined bits in the downlink control information” as disclosed in independent claim 6.
As to applicant’s argument in addition to cited paragraph in the office action, Hwang in paragraph 93 disclosed that resource blocks can be changed flexibly and can be transmitted through a DCI. 
		
    PNG
    media_image5.png
    37
    389
    media_image5.png
    Greyscale

		
    PNG
    media_image6.png
    88
    395
    media_image6.png
    Greyscale

Hwang also in paragraph 232 disclosed that inter-slot hopping may be performed based on resource block indexing.
		
    PNG
    media_image7.png
    93
    395
    media_image7.png
    Greyscale

Therefore Hwang teaches the argued limitation.

Independent claims 11, 12 and 19 are also rejected for the same reasons provided for claim 6.

All depend claims are also rejected for the same reasons provided for their independent claims.

Examiner advises the applicant for further narrow all independent claims by incorporating details related to Figure 7 of the disclosure in order to further advance prosecution. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647